Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 -22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,133,847 in view of Liang et al  (US 20100284351).
With regards to claim 1, ‘847 discloses all of the limitations as recited in claim 1, except for receiving and determining the NxM spatial -frequency matrix based on the indication information.
However, Liang et al discloses in abstract, a space-time-frequency domain based information feedback method, system, user equipment and base station for wireless transmission. The user equipment measures(determines) and evaluates quality of wireless transmission downlinks in MIMO system, obtains rank, precoding matrix index and channel quality indicator information in the wireless transmission downlinks, processes information of the wireless transmission downlink respectively in space domain, frequency domain and time domain by using space selectivity, frequency selectivity and time selectivity characteristics of a channel, and feeds back downlink information to the base station through uplinks by using feedback schemes. The base station optimizes a transmitter according to feedback information from the user equipment. 
Also, wherein the precoder (see Fig.26, an integral block diagram illustrating space-time-frequency three-dimensional domain based information feedback system; element T5 and para.83) receiving the feedback information such as rank, precoding matrix index, CQI from a receiver side (Fig.26 elements R4-R7 and para.83).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of ‘847 astaught by Liang et al to arrive at the claimed invention, receiving and determining the NxM spatial -frequency matrix based on the indication information. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of ‘847 astaught by Liang et al to arrive at the claimed invention, receiving and determining the N x M spatial -frequency matrix based on the indication information with a reasonable expectation of success, thus improving frequency spectrum efficiency of uplinks and the service quality of the wireless cell (see Liang et al, [0019]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention

With regards to claim 2,’847 discloses  the method according to claim 1, wherein amplitudes of elements in the weight matrix form an amplitude matrix; and the indication information indicates one or more types of following information of the amplitude matrix: a quantized value of each element in the amplitude matrix relative to a maximum element in the amplitude matrix; a quantized value of a maximum element in each vector in the amplitude matrix relative to a maximum element in the amplitude matrix, and a quantized value of each element in each vector in the amplitude matrix relative to a maximum element in the vector, wherein each vector in the amplitude matrix is each row vector or column vector in the amplitude matrix; or a quantized value of each row vector in the amplitude matrix relative to a maximum row vector, and a quantized value of each column vector in the amplitude matrix relative to a maximum column vector ( see ‘847 claim 2)

With regards to claim 3, ‘847 discloses the method according to claim 1, wherein amplitudes of elements in the weight matrix form an amplitude matrix; and the indication information indicates the following information of the amplitude matrix: a quantization scheme corresponding to each vector in the amplitude matrix, and a quantized value of each element in the vector based on the quantization scheme, wherein each vector in the amplitude matrix is each row vector or column vector in the amplitude matrix. ( see ‘847 claim 3)
With regards to claim 4, ‘847 discloses the method according to claim 1, wherein amplitudes of elements in the weight matrix form an amplitude matrix; and the indication information indicates the following information of the amplitude matrix: a first location set in the amplitude matrix, a quantized value of an element corresponding to the first location set, and a quantized value of another element in the amplitude matrix other than the element corresponding to the first location set, wherein a quantization scheme of the element corresponding to the first location set is different from a quantization scheme of the another element in the amplitude matrix. (see ‘847 claim 4)


With regards to claim 5, ‘847 discloses the method according to claim 1, wherein phases of elements in the weight matrix form a phase matrix; and the indication information indicates the following information of the phase matrix: a second location set in the phase matrix, a quantized value of an element corresponding to the second location set, and a quantized value of another element in the phase matrix other than the element corresponding to the second location set, wherein a quantization scheme of the element corresponding to the second location set is different from a quantization scheme of the another element in the phase matrix. ( see ‘847 claim 5)
With regards to claim 6, ‘847 discloses the method according to claim 5, wherein a location of the second location set in the phase matrix is the same as a location of a first location set in an amplitude matrix, the amplitude matrix is a matrix formed by amplitudes of the elements in the weight matrix, the first location set is a set formed by a location of at least one element in the amplitude matrix, and the quantization scheme of the element corresponding to the first location set is different from the quantization scheme of the element in the amplitude matrix other than the element corresponding to the first location set. (see ‘847 claim 6)
With regards to claim 7, ‘847 discloses the method according to claim 1, wherein the L M-dimensional frequency-domain component vectors are selected from a frequency-domain component vector set, and the frequency-domain component vector set comprises at least two frequency-domain component vector subsets; and the indication information comprises an index of a frequency-domain component vector subset to which the L M-dimensional frequency-domain component vectors belong and a number of combinations of the L M-dimensional frequency-domain component vectors in the frequency-domain component vector subset, that indicate the L M-dimensional frequency-domain component vectors. (see ‘847 claim 7)
With regards to claim 8, ‘847 discloses the method according to claim 7, wherein the frequency-domain component vector is an oversampled discrete fourier transform (DFT) vector, or a vector formed by a plurality of elements in the oversampled DFT vector. (see ‘847 claim 8)
With regards to claim 9, ‘847 discloses the method according to claim 8, wherein a quantity of DFT points of the oversampled DFT vector is determined based on Nsb, and Nsb is a quantity of frequency bands into which system bandwidth is divided, or a quantity of frequency bands corresponding to channel information to be fed back. (see ‘847 claim 9)
With regards to claim 10, ‘847 discloses the method according to claim 9, wherein the quantity of DFT points is Nsb or 2 ^ [log2 Nsb], or is determined based on a correspondence between the quantity of DFT points and Nsb. (see ‘847 claim 10)

With regards to claim 11, ‘847 discloses the method according to claim 1, wherein the L M-dimensional frequency-domain component vectors are selected from a frequency-domain component vector set, and the frequency-domain component vector set comprises at least two frequency-domain component vectors; and the frequency-domain component vector is a DFT vector or a vector formed by a plurality of elements in the DFT vector. (see ‘847 claim 11)
With regards to claim 12, ‘847 discloses a channel estimation apparatus, comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform a method comprising: receiving indication information, wherein the indication information indicates K N- dimensional spatial-domain component vectors, L M-dimensional frequency-domain component vectors, and a weight matrix, to indicate to construct a NxM spatial-frequency matrix, wherein the NxM spatial-frequency matrix comprises M N-dimensional precoding vectors, each precoding vector is applied to one of M frequency bands, the NxM spatial-frequency matrix is generated by performing weighted combination on a plurality of spatial-frequency component matrices, each of the plurality of spatial-frequency component matrices is constructed based on two vectors, one of the two vectors is constructed based on one of the K N-dimensional spatial-domain component vectors, the other one of the two vectors is constructed based on one of the L M-dimensional frequency-domain component vectors, and the weight matrix is a matrix formed by weights of the plurality of spatial-frequency component matrices, wherein M>1, N>2, K>1, L>1, and M, N, K, and L are all integers; and determining the NxM spatial-frequency matrix based on the indication information. ( see ‘847 claim 12, see similar rejection as in claim 1 above)
With regards to claim 13, ‘847 discloses the apparatus according to claim 12, wherein amplitudes of elements in the weight matrix form an amplitude matrix; and the indication information indicates the following information of the amplitude matrix: a quantized value of each element in the amplitude matrix relative to a maximum element in the amplitude matrix; a quantized value of a maximum element in each vector in the amplitude matrix relative to a maximum element in the amplitude matrix, and a quantized value of each element in each vector in the amplitude matrix relative to a maximum element in the vector, wherein each vector in the amplitude matrix is each row vector or column vector in the amplitude matrix; or a quantized value of each row vector in the amplitude matrix relative to a maximum row vector, and a quantized value of each column vector in the amplitude matrix relative to a maximum column vector. ( see ‘847 claim 13)
With regards to claim 14, ‘847 discloses the apparatus according to claim 12, wherein amplitudes of elements in the weight matrix form an amplitude matrix; and the indication information indicates the following information of the amplitude matrix: a quantization scheme corresponding to each vector in the amplitude matrix, and a quantized value of each element in the vector based on the quantization scheme, wherein each vector in the amplitude matrix is each row vector or column vector in the amplitude matrix. (see ‘847 claim 14)
With regards to claim 15, ‘847 discloses the apparatus according to claim 12, wherein amplitudes of elements in the weight matrix form an amplitude matrix; and the indication information indicates the following information of the amplitude matrix: a first location set in the amplitude matrix, a quantized value of an element corresponding to the first location set, and a quantized value of another element in the amplitude matrix other than the element corresponding to the first location set, wherein a quantization scheme of the element corresponding to the first location set is different from a quantization scheme of the another element in the amplitude matrix. ( see ‘847 claim 15)
With regards to claim 16, ‘847 discloses the apparatus according to claim 12, wherein phases of elements in the weight matrix form a phase matrix; and the indication information indicates the following information of the phase matrix: a second location set in the phase matrix, a quantized value of an element corresponding to the second location set, and a quantized value of another element in the phase matrix other than the element corresponding to the second location set, wherein a quantization scheme of the element corresponding to the second location set is different from a quantization scheme of the another element in the phase matrix. ( see ‘847 claim 16)
With regards to claim 17, ‘847 discloses the apparatus according to claim 16, wherein a location of the second location set in the phase matrix is the same as a location of a first location set in an amplitude matrix, the amplitude matrix is a matrix formed by amplitudes of the elements in the weight matrix, the first location set is a set formed by a location of at least one element in the amplitude matrix, and the quantization scheme of the element corresponding to the first location set is different from the quantization scheme of the element in the amplitude matrix other than the element corresponding to the first location set. (see ‘847 claim 17)
With regards to claim 18, ‘847 discloses the apparatus according to claim 12, wherein the L M-dimensional frequency- domain component vectors are selected from a frequency-domain component vector set, and the frequency-domain component vector set comprises at least two frequency-domain component vector subsets; and the indication information comprises an index of a frequency-domain component vector subset to which the L M-dimensional frequency-domain component vectors belong and a number of combinations of the L M-dimensional frequency-domain component vectors in the frequency-domain component vector subset, that indicate the L M-dimensional frequency-domain component vectors. (see ‘847 claim 18)
With regards to claim 19, ‘847 discloses the apparatus according to claim 18, wherein the frequency-domain component vector is an oversampled discrete fourier transform (DFT) vector, or a vector formed by a plurality of elements in the oversampled DFT vector. (see ‘847 claim 19)
With regards to claim 20, ‘847 discloses the apparatus according to claim 18, wherein a quantity of DFT points of the oversampled DFT vector is determined based on Nsb, and Nsb is a quantity of frequency bands into which system bandwidth is divided, or a quantity of frequency bands corresponding to channel information to be fed back. (see ‘847 claim 20)
With regards to claim 21, ‘847 discloses the apparatus according to claim 20, wherein the quantity of DFT points is Nsb or 2 ^ [log2 Nsb], or is determined based on a correspondence between the quantity of DFT points and Nsb. (see ‘847 claim 10)
With regards to claim 22, ‘847 discloses the apparatus according to claim 12, wherein the L M-dimensional frequency- domain component vectors are selected from a frequency-domain component vector set, and the frequency-domain component vector set comprises at least two frequency-domain component vectors; and the frequency-domain component vector is a DFT vector or a vector formed by a plurality of elements in the DFT vector. (see ‘847 claim 11)
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (US 20170294945) discloses in fig. 9 and [04301] the receiving module 501 may be implemented by using a receiver, the determining module 502 may be implemented by using a processor, and the sending module 503 may be implemented by using a transmitter.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 3, 2022